Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00528-CR

                                  Elisa RODRIGUEZ,
                                        Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 8, Bexar County, Texas
                                 Trial Court No. 354985
                     The Honorable Liza Rodriguez, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 16, 2013.


                                            _____________________________
                                            Marialyn Barnard, Justice